




Approved November 16, 2012
DIRECTORS' COMPENSATION POLICY


GENERAL


Section 1261.22 of the Rules and Regulations of the Federal Housing Finance
Agency require the Board of Directors to adopt a written policy to provide for
the payment of reasonable compensation to Bank Directors for the performance of
their duties as members of the Board of Directors. Pursuant to that regulation,
this Directors' Compensation Policy ("Policy") sets forth the activities and
functions for which attendance is necessary and appropriate and may be
compensated, and sets forth the methodology for determining the amount of
compensation to be paid. This Policy shall be reviewed annually by the
Governance, Public Policy, and Human Resources Committee.


TOTAL COMPENSATION


The compensation paid to Directors shall be in conformity with the guidelines
set forth in this Policy. The Policy guidelines on Director Compensation for
2013 are $86,000 for the Chair, $78,000 for the Vice Chair of the Board and for
each Committee Chair, and $70,000 for each of the other Directors. Compensation
can exceed the guidelines set forth above based on a Director assuming
additional responsibilities, such as chairing a Committee or Board meeting.


QUARTERLY RETAINER


In order to compensate Directors for their time while serving as Directors
outside of normal Committee and Board meetings, Directors shall be paid a
quarterly retainer. The retainer shall compensate Directors for their time
preparing for meetings, attending Affordable Housing Advisory Council meetings,
attending Bank System meetings, Board training sessions, and other activities
outside of normal Committee and Board meetings. The amount of the quarterly
retainer varies depending on the responsibilities of the Director as set forth
below:


Chairman            $11,000
Vice Chairman            $10,500
Committee Chairman        $10,500
Director            $ 9,250


BOARD MEETING FEES


In order to compensate Directors for their time while serving as Directors, each
Director that attends a meeting of the Board of Directors (including Committee
meetings and participating by telephone) shall be paid a Board Meeting
Attendance Fee. The amount of the Board Meeting Attendance Fee varies depending
on the role served at the meeting. The following Board Meeting Attendance Fees
shall be paid to Directors in attendance at Board of Director's meetings
(including telephonic Board meetings):


Chairman             $3,500
Vice Chair            $3,000
Committee Chairs        $3,000
All other Directors        $2,750


In the absence of the Chairman, the Acting Chairman, whether it be the Vice
Chairman or Chairman Pro Tem, shall receive the Chairman Board Meeting
Attendance Fee. Board Meeting Attendance Fees are paid per meeting day.


STANDING COMMITTEE MEETING FEES






--------------------------------------------------------------------------------




In order to compensate Directors for their time while serving as Directors, each
Director that attends a Standing Committee meeting (including participating by
telephone) shall be paid a Standing Committee Meeting Attendance Fee. The amount
of the Standing Committee Meeting Attendance Fee varies among Directors in
attendance at the meeting. The following Standing Committee Meeting Attendance
Fees shall be paid to Directors in attendance at Committee Director's meetings:


Chairman            $3,500
Vice Chair            $3,000
Committee Chairs        $3,000
All other Directors         $2,750


Committee Meeting Attendance Fees are paid per meeting day, not per Committee
meeting. No Committee Attendance Fee will be paid if a Board Meeting Attendance
Fee is paid for the same day.


METHODOLOGY


In 2010, McLagan Partners conducted a director compensation study for the
FHLBanks, which formed the basis for the Bank's Director Compensation Policy,
both as to the levels of compensation to be paid, as well as to the structure of
how it would be paid. The Board did not immediately move Director compensation
to the levels recommended by McLagan; instead, the Board will transition to the
recommended levels over a period of several years.


ATTENDANCE


Directors must fulfill their responsibilities by regularly attending and
participating, either in person or telephonically, in at least 75 percent of
meetings of the Board of Directors and assigned Committees within a given
calendar year. The Board of Directors reserves the right to direct the Corporate
Secretary to adjust downward or eliminate the fourth quarter retainer payment to
any Director who fails to meet this attendance requirement.


TRAVEL


The Directors shall be reimbursed for travel, subsistence and other related
expenses incurred in connection with the Directors duties under the terms and
conditions of the Bank's Travel and Expense Policy; provided, however, a
Director may not be paid or reimbursed for gift or entertainment expenses.


DISCLOSURE


The Bank shall disclose in its annual report to the Federal Housing Finance
Agency the following items:


(i)
the sum of the total compensation paid to its Directors in that year;



(ii)
the sum of the total expenses paid to its Directors in that year;



(iii)
the total compensation paid to each Director in that year;



(iv)
the total expenses paid to each Director in that year;



(v)
the total number of Board meetings and Committee meetings held in that year;



(vi)
the total number of Board and Committee meetings that each Director attended in
that year; and



(vii)
a summary of this Policy.





